Exhibit 10.1
SECOND AMENDMENT AND WAIVER TO CREDIT AGREEMENT
          This Second Amendment and Waiver to Credit Agreement (the “Second
Amendment”) is made as of the 5th day of September, 2008 by and between Bank of
America, N.A. (the “Lender”), a national banking association with offices at 100
Federal Street, Boston, Massachusetts 02110 and iRobot Corporation, a Delaware
corporation with its principal place of business at 8 Crosby Drive, Bedford,
Massachusetts 01730 (the “Borrower”) in consideration of the mutual covenants
contained herein and benefits to be derived herefrom:
W I T N E S S E T H
          WHEREAS, the Lender and the Borrower, have entered into a certain loan
arrangement, which loan arrangement is evidenced by, among other documents and
instruments, a certain Credit Agreement dated June 5, 2007 (as amended, the
“Agreement”);
          WHEREAS, Borrower and the Lender have agreed to amend certain terms
and provisions of the Agreement and waive certain covenants all as set forth
herein.
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Lender and the Borrower hereby
agree as follows:
     1. All capitalized terms not otherwise defined herein shall have the same
meaning as defined in the Agreement.
     2. Section 2.01 of the Agreement is hereby deleted in its entirety and
replaced with the following:
2.01 Loans.
     (a) Subject to the terms and conditions set forth herein, the Lender agrees
to make loans (each such loan, a “Loan”) to the Borrower from time to time, on
any Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the lesser of: (i) the amount of the Commitment
or (ii) the Borrowing Base (as defined below); provided, however, that after
giving effect to any borrowing, the Total Outstandings shall not exceed the
lesser of: (i) the Commitment or (ii) the Borrowing Base (as defined below).
Within the limits of the Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.04, and reborrow under this Section 2.01. A Loan may be a Base Rate
Loan or a Eurodollar Rate Loan, as further provided herein.

-1-



--------------------------------------------------------------------------------



 



     (b) The term “Borrowing Base” as used herein shall mean the sum of the
following:
     (i) Seventy (70%) percent of the unpaid face amount of Qualified Accounts
(as defined below) or such other percentage thereof as may from time to time be
fixed by Lender upon at least five (5) Business Days prior notice to Borrower,
if Lender determines in its reasonable judgment that there has been a change in
circumstances relating to any or all Accounts from those circumstances in
existence on or prior to the date hereof, PLUS
     (ii) Fifty (50%) percent of the cost or market value, whichever is lower,
of all Eligible Inventory (as defined below) consisting of finished goods
inventory, subassemblies, work-in-process, and components, or such other
percentages of Eligible Inventory as may from time to time be fixed by Lender
upon at least five (5) Business Days prior notice to Borrower, if Lender
determines in its reasonable judgment that there has been a change in
circumstances relating to any or all such Inventory from those circumstances in
existence on or prior to the date hereof, MINUS
     (iii) One Hundred (100%) percent of the aggregate amount then undrawn on
all Letters of Credit and acceptances issued pursuant to this Agreement for the
account of the Borrower.
but in no event shall the sum of all loans plus the sum of the aggregate amount
undrawn on all Letters of Credit and acceptances be in excess of the Commitment.
     (c) The Borrowing Base formula set forth above is intended solely for
monitoring purposes. The making of loans, advances, and credits by Lender to the
Borrower in excess of the above described Borrowing Base formula is for the
benefit of the Borrower and does not affect the obligations of Borrower
hereunder; all such loans constitute Obligations and must be repaid by Borrower
in accordance with the terms of this Agreement.
     (d) Whenever the outstanding principal balance of all loans exceed the
Borrowing Base, Borrower shall promptly pay to Lender the excess of the
outstanding principal balance of the loans over the Borrowing Base.
     (e) The term “Qualified Account”, as used herein, means an account (the
“Account”) owing to Borrower which met the following specifications at the time
it came into existence and continues to meet the

-2-



--------------------------------------------------------------------------------



 



same until it is collected in full, unless otherwise agreed by the Lender and
the Borrower:
     (i) The Account is: not more than ninety (90) days from the date of the
invoice thereof.
     (ii) The Account arose from the performance of services or an outright sale
of goods by Borrower, such goods have been shipped to the account debtor, and
Borrower has possession of, or has delivered to Lender, shipping and delivery
receipts evidencing such shipment.
     (iii) The Account is not subject to any prior assignment, claim, lien, or
security interest, and Borrower will not make any further assignment thereof or
create any further security interest therein, nor permit Borrower’s rights
therein to be reached by attachment, levy, garnishment or other judicial
process.
     (iv) The Account is not subject to set-off, credit, allowance or adjustment
by the account debtor, except discount allowed for prompt payment and discounts
and allowances that are customary and taken in the ordinary course of business,
and the account debtor has not complained as to his liability thereon.
     (v) The Account arose in the ordinary course of Borrower’s business and did
not arise from the performance of services or a sale of goods to a supplier or
employee of the Borrower.
     (vi) No notice of bankruptcy or insolvency of the account debtor has been
received by or is known to the Borrower.
     (vii) The Account is not owed by an account debtor: (I) whose principal
place of business is outside the United States of America or Canada, or (II) if
outside the United States or Canada is not owed directly by a sovereign nation
which are not supported by credit insurance in form and substance reasonably
satisfactory to the Lender.
     (viii) The Account is not owed by an entity which is a parent,
brother/sister, subsidiary or affiliate of Borrower.
     (ix) The Account when aggregated with all of the Accounts of that account
debtor does not exceed fifty (50%) percent of the then aggregate of Qualified
Accounts.

-3-



--------------------------------------------------------------------------------



 



     (x) The Account is not evidenced by a promissory note.
     (xi) The Account did not arise out of any sale made on a bill and hold,
dating or delayed shipment basis.
     (xii) The Account does not arise out of a progress billing prior to
completion of the order therefore, with the exception of progress billings for
work completed under U.S. Government cost-reimbursable contracts.
     (xiii) Lender has not notified Borrower that Bank, in accordance with its
normal credit policies, has deemed the Account to be unacceptable for any
reason.
PROVIDED THAT if at any time fifty (50%) percent or more of the aggregate amount
of the Accounts due from any account debtor are unpaid in whole or in part more
than ninety (90) days from the respective dates of invoice, from and after such
time none of the Accounts (then existing or hereafter arising) due from such
account debtor shall be deemed to be Qualified Accounts until such time as all
Accounts due from such account debtor are (as a result of actual payments
received thereon) no more than ninety (90) days from the date of invoice;
Accounts payable by Borrower to an account debtor shall be netted against
Accounts due from such account debtor and the difference (if positive) shall
constitute Qualified Accounts from such account debtor for purposes of
determining the Borrowing Base (notwithstanding paragraph (iv) above);
characterization of any Account due from an account debtor as a Qualified
Account shall not be deemed a determination by Lender as to its actual value nor
in any way obligate Lender to accept any Account subsequently arising from such
account debtor to be, or to continue to deem such Account to be, a Qualified
Account; it is Borrower’s responsibility to determine the creditworthiness of
account debtors and all risks concerning the same and collection of Accounts are
with Borrower; and all Accounts whether or not Qualified Accounts constitute
Collateral.
     (f) The term “Eligible Inventory”, as used herein, means Borrower’s
finished goods, subassemblies, work-in-process, and components, which are
initially and at all times until sold: new and unused (except, with Lender’s
written approval, used equipment held for sale or lease), in first-class
condition, merchantable and saleable through normal trade channels; at a
location which has been identified in writing to Lender; owned by Borrower free
and clear of any lien except in favor of Lender; not obsolete; not scrap, waste,
defective goods and the like; have been produced by Borrower or its suppliers in
accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations and orders promulgated thereunder; not stored with a
bailee,

-4-



--------------------------------------------------------------------------------



 



warehouseman or similar party unless Lender has given its prior written consent
thereto and have not been designated by Lender (with notice thereof to
Borrower), in accordance with its normal credit policies, as unacceptable for
any reason by notice to Borrower.
     (g) At any time that a Loan is outstanding the Borrower shall provide the
Lender monthly, within twenty (20) days after the close of each calendar month,
with a borrowing base certificate in form and substance satisfactory to the
Lender.
     3. Section 7.11(b) of the Agreement is hereby waived for the quarters
ending March 29, 2008 and June 28, 2008.
     4. Section 7.11(b) of the Agreement is hereby deleted in its entirety.
     5. Except as expressly amended hereby, the remaining terms and conditions
of the Agreement and all documents and instruments executed in connection
therewith are hereby expressly ratified and confirmed.
     6. The Borrower acknowledges and agrees that it has no claims,
counterclaims, off-sets, defenses or causes of action against the Lender with
respect to amounts outstanding under the Agreement. To the extent such claims,
counterclaims, off-sets, defenses and/or causes of action should exist, whether
known or unknown, at law or in equity, the Borrower hereby WAIVES same and
RELEASES the Lender from any and all liability in connection therewith.
     7. The wavier contained in this Second Amendment is a one-time waive of the
aforesaid financial covenant and shall not be deemed either a continuing waiver
of such financial covenant or a waiver of any other provisions of the Agreement.
     8. Miscellaneous.

  a.   The Borrower shall execute and deliver to the Lender such additional
documents, instruments, and agreements that the Lender may require in order to
give effect to, and implement the terms and conditions of this Second Amendment.
    b.   This Second Amendment may be executed in several counterparts and by
each party on a separate counterpart, each of which when so executed and
delivered shall be an original and all of which together shall constitute one
instrument.     c.   This Second Amendment expresses the entire understanding of
the parties with respect to the transactions contemplated hereby. No prior
negotiations or discussions shall limit, modify, or otherwise affect the
provision hereof.

-5-



--------------------------------------------------------------------------------



 



  d.   The Borrower shall pay on demand all reasonable costs and expenses of the
Lender including, without limitation, reasonable attorneys’ fees in connection
with the preparation, negotiation, execution and delivery of the Second
Amendment.

     9. It is intended that this Second Amendment take effect as an instrument
under seal as of the date first written above.

              Witnessed by:   iROBOT CORPORATION    
 
           
/s/ Paul Tavalone
 
  By:   /s/ John J. Leahy
 
Name: John J. Leahy    
 
      Title: EVP, Chief Financial Officer    

Signatures continued on next page

-6-



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.
      By:   /s/ Richard MacDonald         Name:   Richard MacDonald       
Title:   Vice President   

-7-